Title: From John Adams to Etienne Louis Geoffroy, 20 December 1782
From: Adams, John
To: Geoffroy, Etienne Louis


Monsieur
Paris ce 20 Xbre. 1782.Hôtel du Roi, au Carrousel.

Je viens d’ecrire à M. de Lassonne que Je m’etois adressé à la societé Royale de Medecine par la voye de M. Vicq d’Asir son secretaire perpetuel, pour etablir une correspondence entrè la Societé Royale et le College de Medecine de Boston dans la nouvelle Angleterre. M. Vicq d’Asir m’a fait l’honneur de venir me voir et de m’apporter une reponse très flateuse.
Permettez moi, Monsieur, de vous prier de renouveller mes remercimens à votre Compagnie, en attendant que le College de Medecine de Boston les lui fasse lui meme.
Je suis avec respect, / Monsieur / votre très humble / & très obeissant Serviteur.
John Adams.

 
Translation
sir
Paris, 20 December 1782Hôtel du Roi, au Carrousel

I have just written to Mr. Lassonne informing him I had approached the Royal Society of Medicine through its permanent secretary, Mr. Vicq d’Azyr, with a view to establishing a correspondence between that society and the Boston college of medicine in New England. Mr. Vicq d’Azyr paid me the honor of a visit and brought a very pleasing reply.
Please thank your society again for me, sir, pending the time when the Boston college of medicine does so itself.
I am respectfully, sir, your very humble and very obedient servant
John Adams.

 